     Case 1:20-cr-00220-SDG-RDC Document 89 Filed 04/30/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

UNITED STATES OF AMERICA

                                                           Criminal Action No.
                        v.
                                                        1:20-cr-00220-SDG-RDC-2

JENNIFER DERAMUS
       Defendant.


                                       ORDER

      This matter is before the Court for consideration of the Non-Final Report

and Recommendation entered by United States Magistrate Judge Regina D.

Cannon [ECF 82], which recommends that Defendant Jennifer Deramus’s Motion

to Dismiss Count Four as Multiplicitous [ECF 71] be DENIED. Defendant did not

file objections to the Final Report and Recommendation. In the absence of

objections, and under 28 U.S.C. § 636(b)(1) and Fed. R. Crim. P. 59(b)(1), this Court

reviewed the Report and Recommendation for clear error and found none.

Accordingly, this Court ADOPTS the Non-Final Report and Recommendation

[ECF 82] as the order of this Court.

      SO ORDERED this the 30th day of April 2021.



                                                     Steven D. Grimberg
                                               United States District Court Judge
